Citation Nr: 1107217	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1968.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record indicates that this claim 
requires additional development.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(2) (2010).  There are 
also heightened obligations to assure that the record is complete 
with respect to Federal Government records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  VA treatment records are deemed to be 
constructively of record in proceedings before the Board.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran's April 2007 claim provides that his prostate cancer 
began in December 2006, and that he was treated at the VA Medical 
Center (VAMC) in Washington, DC.  However, his claims file 
contains no VA treatment records.  

On a May 2009 VA Form 9, the Veteran in essence requested that VA 
obtain ship logs from the spring of 1967 that would show his ship 
(identified elsewhere in the claims file by the Veteran as the 
USCG GLACIER was quarantined for 3 to 5 days at San Francisco Bay 
before it went to its home port of Long Beach.  The Veteran 
states that this occurred after the ship had left Fiji and 
traveled through a cloud of gasses which had exploded in the 
ocean by aircraft headed to Hawaii.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file copies of the Veteran's complete 
treatment records from the Washington, DC, 
VAMC, to include those dated from December 
2006 to the present.  

2.  Obtain the Deck Log Book or other 
appropriate records of the USCG GLACIER 
for the period from January to June 1967.  

3.  Then, readjudicate the claim on 
appeal.  If the decision remains adverse 
to the Veteran, provide the Veteran and 
his representative an SSOC and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


